Exhibit 10.89



THE IMMUNE RESPONSE CORPORATION
8% SECURED PROMISSORY NOTE



$2,000,000 New York, New York
March 20, 2002





              FOR VALUE RECEIVED, the undersigned, The Immune Response
Corporation, a Delaware corporation (the “Issuer”), hereby unconditionally
promises to pay to the order of Oshkim Limited Partnership, a Delaware limited
partnership (the “Purchaser”), at the office of the Purchaser located at 535
Madison Avenue, 18th Floor, New York, New York 10022, or such other address
designated by the Purchaser, in lawful money of the United States of America and
in immediately available funds, on May 5, 2002 (the “Note Maturity Date”) the
principal amount of Two Million Dollars ($2,000,000) and accrued interest at the
rate of eight (8%) percent per annum based on a 365-day year (“Interest Rate”).



              Interest (other than interest accruing as a result of a failure by
Issuer to pay any amount when due as set forth below) in respect of the Note
shall accrue until all amounts remaining owed under such Note shall be fully
repaid, and shall be payable in full on the Note Maturity Date. If all or a
portion of the principal amount of the Note or any interest payable thereon
shall not be repaid when due whether on the applicable repayment date, by
acceleration or otherwise, such overdue amounts on such Note shall bear interest
at a rate per annum that is three (3%) percent above the Interest Rate (i.e.,
11%) from the date of such non-payment until such amount is paid in full (after
as well as before judgment). All payments to be made by Issuer hereunder or
pursuant to the Notes shall be made in lawful money of the United States by
certified check or wire transfer in immediately available funds. Any interest
accruing on overdue amounts shall be payable on demand.



              The obligations to make the payments provided for in this Note are
absolute and unconditional, and are not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.



              The obligations under this Note shall be secured by that certain
Intellectual Property Security Agreement, dated November 9, 2001, executed by
the Issuer and as amended February 26, 2002).



              Upon the occurrence of any one or more of the Events of Default
specified on Exhibit A, attached hereto, all amounts then remaining unpaid on
this Note shall become, or may be declared by the Purchaser to be, immediately
due and payable.



              This Note is freely transferable, in whole or in part, by the
Purchaser, and such transferee shall have the same rights hereunder as the
Purchaser. The Issuer may not assign or delegate any of its obligations under
this Note without the prior written consent of the Purchaser (or its successor,
transferee or assignee).

 

--------------------------------------------------------------------------------

 





              All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.



              The Issuer agrees to pay all of the Purchaser’s expenses,
including reasonable attorneys’ costs and fees, incurred in collecting sums due
under this Note.



              All or part of the Note may be prepaid by Issuer following receipt
by Purchaser of written notice thereof from Issuer; provided, however, that any
such prepayment on such Note shall be first applied to accrued and unpaid
interest of the outstanding Note and then against its outstanding principal.



              In the event that from the date hereof until the Note Maturity
Date the Purchaser, or an affiliate of the Purchaser, shall loan additional
monies to the Issuer all such proceeds shall promptly be used to repay this Note
and interest hereon.



              This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.



  THE IMMUNE RESPONSE CORPORATION


By: ______________________________

  Name: _________________________
Title:  __________________________

 

  -2- 

 

--------------------------------------------------------------------------------

 